DETAILED ACTION
This communication is in response to the request for continued examination filed 17 August 2021.
Claims 1-3 and 5-13 are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 August 2021 has been entered.
 
Response to Amendment/Remarks
Regarding 35 USC § 101 (as it relates to claims 1-3, 5-8, and 11), Examiner has fully considered Applicant’s arguments but does not find them persuasive. Applicant argues that “the features of amended independent claim 1 do not describe an abstract concept, or a concept similar to those found by the Courts to be Abstract, such as a fundamental economic practice, a method for organizing human activity, an idea itself (standing alone), or a mathematical relationship.” Remarks at 16. Claim 1, for example, recites a processor that performs all recited steps. This processor receives information, analyzes information, and outputs information. Electric Power Group v. Alstrom is a similar case which 
Applicant argues that “the claimed features amount to improvement in the functioning of an information processing system….” Remarks at 17. The technology being used is not new nor improved upon. The way in which this technology is utilized may be new, but the underlying technology is not. A generic processor, available at the time of filing, could perform all steps recited in the rejected claims.
Applicant additionally argues limitations not found in the claims. Remarks at 17-19.
Regarding 35 USC § 103, Applicant argues that the combination of Ripa and Jerauld does not teach, suggest, or render obvious the amended limitations. Remarks at 20. Examiner agrees. The amended limitations are not found in the art either in one reference or in an obvious combination of references. These rejections are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-8 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
Regarding claims 1 and 11, the “generate an emotion value of the first object based on at least a part of the received first information” (or the like) step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “processor configured to” language (claim 1), the claim encompasses a user manually evaluating the received information to generate an emotion value.
Regarding claims 1 and 11, the “determine a bias value based on an average value of the plurality of emotion values” (or the like) step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “processor configured to” language (claim 1), the claim encompasses a user manually determining a bias value.
Regarding claims 1 and 11, the “determine the bias value is one of greater or less than a threshold” (or the like) step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “processor configured to” language (claim 1), the claim encompasses a user manually determining if a value is above or below a threshold.
Dependent claims 2-8 further limit the abstract idea. They do not take the claims out of the mental process grouping.
The claims recite a mental process, an abstract idea.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. 
Claim 1 recites the additional element of a processor and includes no more than mere 
Dependent claims 2, 3, and 5-8 do not recite any additional elements beyond those recited in claim 1.
Claim 11 does not positively recite any additional elements.
Additionally, the step of “receive first information” is mere data gathering. The steps of controlling a movement is post solution activity. These steps are considered insignificant extra-solution activity and do not integrate the abstract idea into a practical application. See 2106.05(g).
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.
The insignificant extra-solution step of “receiving information related to a positive interaction” is routine, conventional, and well understood activity (see MPEP 2106.05(d)(II)(i) receiving or transmitting data over a network).
Controlling a movement is routine, conventional, and well understood activity (see MPEP 2106.05(d)(II)(i) receiving or transmitting data over a network).

Allowable Subject Matter
Claims 9, 10, 12, and 13 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688